Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golds et al. (5,383,905) in view of Larroque-Lahitete et al (9,345,518).
With respect to claims 1 and 7, Golds discloses a method (10) for attaching a flexible band on at least one bone part comprising the band having two end portions (42), a rigid base body (12) with a through opening  (14) and a retaining component (16) that is insertable in the opening, wherein  the retaining component (16) is at least partially in the shape of a squeezable wedge comprising a central bore for passage of the opposite end portions of the flexible band, as set forth in column 4, lines 3-24, and as best seen in FIGS.4-6, the method comprising introducing an end portion of the band (42) into the opening of the bore, as best seen in FIGS.4-6 passing the band around the bone part(50); passing the other end through the opening of the bore, thus forming a loop for gripping the bone part, as best seen in FIGS.4-6, tightening the loop to a desired size by pulling on the two end portions, as best seen in FIGS.4-10, inserting the component (16) with force into the opening, as best seen in FIGS.6-10, while deforming the bore in order to obtain a position in which the end portions are blocked by compression in the bore, the component then being deformed plastically, as best seen in FIGS.11-12

It is noted that Golds does not teach of a flat band, as claimed by applicant. However, in similar art, Larroque-Lahitette provides the evidences of the use of a device for attaching a flat and flexible band on at least one part. 
Therefore, given the teaching of Larroque-Lahitete, it would have been obvious to one having ordinary skill in the art to modify the device of Golds, as taught by LArroque-Lahitete by using a flat and flexible band, since doing so would have been old and well known in the art.
With respect to claims 2-4, 6, 8-9, the above combination teaches all the limitations, as best seen in FIGS.1-12, and as set forth in column 3, lines 45-68, columns 4-5, lines 1-68.
Furthermore, the use of a flexible band around two adjacent vertebrae is oal and well known in the art, as best seen by the cited prior art.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

5,609,634		5-1997			Voydeville
10,314,623		6-2019			Alamin et al.
6,582,433		6-2003			Yun
These references teach of a flat flexible band for joining two adjacent vertebrae.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 11, 2021